Citation Nr: 1021785	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to November 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran provided testimony at a March 2009 hearing before 
the undersigned Acting Veterans Law Judge.
 
This case was the subject of a Board remand dated in July 
2009. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a remand dated in July 2009, the Board requested that the 
RO/AMC obtain any outstanding VA and private treatment 
records, and then schedule the Veteran for a VA examination 
for an opinion as to whether the Veteran's low back 
disability had its onset during service or is related to any 
incident of service.  The RO did not seek to obtain 
outstanding VA records of treatment of which it had 
reasonable notice.  In a January 2009 statement the Veteran 
indicated that he had received treatment at the VA Central 
Texas Health Care system from January 1999 forward.  A 
November 2009 VA examination report refers in the medical 
opinion section of the report to "current" X-rays of the 
low back (see examination report, page 9), apparently taken 
in December 2007, reports of which do not appear to be 
associated with the claims file (although the November 2009 
VA examiner inserted the text of the December 2007 X-ray 
report into his examination report).  Further, the medical 
opinion section of the November 2007 VA examination report 
refers to treatment notes dated February 12, 2008, that 
apparently describe to an injury that occurred in January 
2005, resulting in neck and back pain; this too is not 
associated with the claims file.  (See November 2009 VA 
examination report, pages 2, 9.)  More generally, the only VA 
records of treatment associated with the claims file are what 
appear to be incomplete records from October 2007 to January 
2008, and from October 2008.  The RO should seek to obtain 
all relevant records of VA treatment and associate them with 
the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Stegall v. 
West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (relevant VA 
records of treatment are constructively of record and must be 
associated with claims file before final adjudication).

As the Board must ensure that any VA medical opinion is based 
on all relevant evidence and an accurate history, and must 
ensure substantial compliance with the Board's July 2009 
remand of this matter, after all additional relevant medical 
evidence is obtained, the Veteran's claim file should be 
submitted to a VA reviewing clinician for the purpose of 
obtaining a supplemental medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); Stegall v. West, 11 Vet. App. at 271.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his low back 
disability during the period from November 
1955 to the present.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain 
records from each health care provider the 
Veteran identifies that have not been 
previously obtained.
  
The records sought must include all relevant 
records of VA treatment at the VA Central 
Texas Health Care System for the period from 
January 1999 forward that have not been 
previously obtained and associated with the 
claims file. 

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.

2.  After associating any pertinent 
outstanding medical records, arrange for 
the claims file to be forwarded to a VA 
clinician for a supplemental opinion as to 
the nature, extent, onset and etiology of 
any back disability found to be present.  

The claims folder should be made available 
to and reviewed by the reviewing 
clinician.  The clinician must review the 
relevant medical evidence of record, to 
include the November 2009 VA examination 
report, prior to providing his or her 
supplemental opinion.

The reviewing clinician should opine as to 
whether it is at least as likely as not 
that the condition began during service or 
is related to any incident of service.  

At his March 2009 Travel Board hearing, 
the Veteran testified that he has 
experienced a continuity of low back 
symptomatology since service and began 
receiving treatment from a private 
chiropractor as early as 1956.  A 
transcript of the March 2009 Board hearing 
is of record.

The clinician must acknowledge and comment 
on the Veteran's report of continuity of 
symptomatology since service, as well as 
the October 2009 lay statement prepared by 
fellow serviceman E.D.H.  

If the reviewing clinician ascertains a 
medical basis for assessing the 
credibility of the Veteran's claim of 
continuity of symptomatology since 
service, either positively or negatively, 
the reviewing clinician should provide a 
detailed explanation of this in his 
report.

If the reviewing clinician determines that 
an examination of the Veteran is required 
in order to provide the requested medical 
opinion, such an examination must be 
scheduled.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

